Citation Nr: 1533362	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  07-17 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a visual disability, to include diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Stephen Bennett, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 regional office (RO) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefits sought on appeal.  

In January 2009, the Veteran testified at a Travel Board Hearing before a Veterans Law Judge (VLJ) who is now retired.  In March 2014, the Veteran was offered the opportunity to testify at another hearing.  However, later that month, he submitted a statement that indicated that he did not wish to appear at another hearing.

The Board previously remanded this appeal in February 2009, November 2009, April 2011, and July 2014.  Unfortunately, additional development is warranted, and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from again remanding, rather than immediately deciding, this claim, it is necessary to ensure the claim is fully developed and receives all due consideration.

As noted, the Board previously remanded the Veteran's appeal in February 2009, November 2009, April 2011, and July 2014.  Prior to the July 2014 remand, the instant claim had been developed exclusively as a claim of "entitlement to service connection for diabetic retinopathy, as secondary to service-connected hepatitis C."  See July 2014 Board Remand.  However, in July 2014, the Board noted that the Veteran was, in fact, "claiming a service connection for a visual acuity disability on the basis that it was initially manifested in service."  See id.  

Accordingly, given the Veteran's multiple unsuccessful attempts to clarify the scope of his claim, the Board found that "the issue of service connection for a visual disability on the basis of in-service incurrence or aggravation must be considered as an aspect of the current appeal, notwithstanding the RO's failure to consider this theory of entitlement."  Id.  The Board thus instructed the AOJ to "schedule the Veteran for a VA examination to determine whether he has any current eye disability which was at least as likely as not of service onset or aggravation."

However, the January 2015 VA ophthalmological examination, performed pursuant to the Board's remand, did not substantially comply with the July 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

Specifically, although the January 2015 VA examiner diagnosed bilateral "retinal holes," bilateral refractive error, cataracts, and bilateral retinopathy, as concerning the etiology of the identified eye disabilities, the examiner failed to provide the requested opinions and instead offered only the following statement:  "He has no eye findings that were caused by his hepatitis.  He has no eye findings caused by his diabetes.  He had no background retinopathy today."  No additional comment was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

Because VA undertook to provide a VA examination to evaluate the Veteran's visual impairment, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, despite diagnosing multiple visual pathologies, the examiner failed to adduce an opinion supported by adequate ration and failed to consider or address in any meaningful way the medical evidence of record reflecting the Veteran's in-service visual symptomatology.  See 38 C.F.R. § 4.2 (2014) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Accordingly, reexamination is warranted for an adequate opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 125.  See also Stegall, 11 Vet. App. at 271.

Finally, as the case is being remanded, any outstanding VA treatment records, dated since January 2015, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since January 2015.

2.  Thereafter, schedule the Veteran for a VA ophthalmological examination to determine the nature and etiology of his claimed visual disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner should elicit a full history from the Veteran.  The examination should include any necessary diagnostic testing or evaluation.  All pertinent symptomatology should be reported in detail.  

After reviewing the file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, and performing any clinically indicated diagnostic testing, the examiner must provide the following opinion as to each visual disorder identified on examination or diagnosed during the pendency of this claim (i.e. lattice degeneration, non-proliferative diabetic retinopathy, glaucoma, cataracts, etc.):

Whether it is at least as likely as not (50 percent or greater probability) that any current eye condition had its clinical onset during active service or is related to any in-service disease, event, or injury.

In rendering this opinion, the examiner must consider and address, where necessary, the Veteran's service treatment records reflecting decreased visual acuity during service necessitating the prescription of eyeglasses.  

3.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report(s) to ensure responsiveness to and compliance with the directives of this remand, and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claim on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




